DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2016/159928 to O’Hagan and WIPO Document No. 2013/182689 to Sudziel et al.
Regarding claim 1, O’Hagan discloses package (20) comprising a first wall (21), a second wall (22), and a first seal (50), wherein the first wall comprises an exterior layer (212), an interior layer (211), and a peelable adhesive layer (214) positioned between the exterior layer and the interior layer (Fig. 6B), wherein the interior layer comprises a first line of weakness (61) and a second line of weakness (62), and wherein the peelable adhesive layer comprises a peelable adhesive region; and wherein the first seal (50) is positioned between the first line of weakness (61) and the second line of weakness (62; Fig. 6B).  However, O’Hagan does not disclose the peelable region having a first void, wherein the first void is aligned with the first line of weakness; and a first end portion of the first seal is aligned with the first void.  Sudziel et al. teaches that it is known in the art to provide a first void (46), wherein the first void is aligned with a first line of weakness (36) in a peelable region of an analogous package (Fig. 2).  It would 
Furthermore, O’Hagan discloses a first end of the seal (50) is aligned with the first line of weakness (61; Fig.6B).  Therefore, providing a first void, wherein the first void is aligned with the first line of weakness in the peelable region of the O’Hagan package, as in Sudziel et al. as discussed above, meets the recitation “a first end portion of the first seal is aligned with the first void.”
Regarding claim 2, O’Hagan discloses the package further comprises a first edge, a second edge opposing the first edge, a third edge substantially perpendicular to the first edge and the second edge, and a fourth edge opposing the third edge.
Regarding claim 3, O’Hagan discloses the first seal connects the first wall to the second wall, is adjacent the fourth edge, and extends from the first edge to the second edge.
Regarding claim 4, O’Hagan disclose the first edge comprises a first edge seal, the second edge comprises a second edge seal, the third edge comprises a fold, and the peelable adhesive region is absent from each of the first edge seal and the second edge seal (paragraph [27]).
Regarding claim 5, each of the first line of weakness and the second line of weakness is linear and the first line of weakness is parallel to the second line of weakness.
Regarding claim 6, O’Hagan discloses a first end of the seal (50) is aligned with the first line of weakness (61; Fig.6B), which meets the recitation “the first seal comprises a first border and a second border, and the first border is positioned a distance of from 0 to 6.35 millimeters from the first line of weakness.”

Regarding claim 8, O’Hagan discloses the first wall and the second wall are formed from a sheet having a sheet first side and an opposing sheet second side, a second seal (74) comprising a fin seal or a lap seal connecting the sheet first side and the sheet second side (Fig. 4), the first edge (13) comprises a fold, the second edge (14) comprises a fold, the third edge comprises a third edge seal (73), and each of the first line of weakness (61) and the second line of weakness (62) is defined within an area defined by a release lacquer coating (213), which is disclosed as an area defined by a truncated length relative to the length of a sealant substrate (211) of the first wall panel (21) and a width extending between the first side edge (13) and the second side edge (14; paragraph [27]), which meets the recitation “the first line of weakness and the second line of weakness is absent from each of the first edge and the second edge.”
Regarding claim 10, each of the first line of weakness (61) and the second line of weakness (62) is linear and the first line of weakness is parallel to the second line of weakness (Figs. 2 and 4).
Regarding claim 12, O’Hagan discloses the first wall and the second wall are formed from a sheet having a sheet first side and an opposing sheet second side, a second seal (74) comprising a fin seal or a lap seal connecting the sheet first side and the sheet second side, and connect from the third edge to the fourth edge (Fig. 4),
Regarding claim 13, O’Hagan discloses the first edge (13) comprises a fold, the second edge comprises a fold, the third edge comprises a third edge seal (73), and the fourth edge comprises a fourth edge seal (50).

Regarding claim 15, O’Hagan discloses the release agent region is coextensive with a region between the first line of weakness and the second line of weakness (paragraph [27]).
Regarding claim 16, the release agent region is at least as wide as the peelable adhesive region (Fig. 6B; paragraph [27]).
Regarding claim 17, O’Hagan discloses the package further comprises a first edge, a second edge opposing the first edge, a third edge substantially perpendicular to the first edge and the second edge, and a fourth edge opposing the third edge; the first seal connects the first wall to the second wall and is adjacent the fourth edge; the first edge comprises a first edge seal, the second edge comprises a second edge seal, and the third edge comprises a fold (paragraph [25]).  O’Hagan further discloses the release lacquer coating (213) as an area defined by a truncated length relative to the length of a sealant substrate (211) of the first wall panel (21) and a width extending between the first side edge (13) and the second side edge 
	Regarding claim 18, O’Hagan discloses the claimed invention, as discussed above, except for the peelable region having a first void.  Sudziel et al. teaches that it is known in the art to provide a first void (46), wherein the first void is aligned with a first line of weakness (36) in a peelable region of an analogous package (Fig. 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a first void in the peelable region of the O’Hagan package, as in Sudziel et al., in order to ensure that the peelable region is sufficiently delimited from a remainder of the wall in the package without any unnecessary loss of adhesive force in the peelable region.
Furthermore, O’Hagan discloses the first line of weakness (61) penetrates to the peelable adhesive layer (214), the first end of the seal (50) is aligned with the first line of weakness (Fig. 6B), and a permanent adhesive layer (not shown; paragraph [27]) positioned between the peelable adhesive layer (214) and the interior layer (211; paragraph [27]) and comprising a permanent adhesive region.  Therefore, providing of a first void, wherein the first void is aligned with the first line of weakness (61) penetrating to the peelable region of the O’Hagan package, as in Sudziel et al. and discussed above, meets the recitation “the permanent adhesive layer comprises a permanent adhesive region and a second void, wherein the second void is aligned with the first void and the first line of weakness; and wherein each of the first void and the second void is aligned with the first line of weakness;…with the first end portion of the first seal aligned with the first void and the second void”.
Regarding claim 19, O’Hagan discloses a first end of the seal (50) is aligned with the first line of weakness (61; Fig.6B), which meets the recitation “the first seal comprises a first border 
Regarding claim 20, O’Hagan discloses each of the first line of weakness (61) and the second line of weakness (62) may be formed by perforating methods (paragraph [25]), which meets the recitation “each of the first line of weakness and the second line of weakness comprises a continuous series of perforations.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2016/159928 to O’Hagan and WIPO Document No. 2013/182689 to Sudziel et al. as applied to claims 1-3 and 8 above, and further in view of WIPO Document No. 2015/002651 to Tracy et al.
O’Hagan and Sudziel et al. disclose the claimed invention, as discussed above, except for at least one of the first line of weakness and the second line of weakness being non-linear.  Tracy et al. teaches that it is known in the art to provide one of a first line of weakness (624) and a second line of weakness (626) that is non-linear (Fig. 13).  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make at least one of the first line of weakness and the second line of weakness non-linear in the O’Hagan package, as in Tracy et al., since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2016/159928 to O’Hagan and WIPO Document No. 2013/182689 to Sudziel et al. as applied to claims 1-3, 8 and 10 above, and further in view of European Patent Office Document No. 1 077 186 to Hauchcorne et al.
..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734